Opinion issued February 25, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00844–CV




MIRTALA HERNANDEZ, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF JOSE ROBERTO HERNANDEZ, Appellant

V.

CARLOS GRANILLO, G.E. LANDSCAPING, INC., AND ROBERT
CANNON, Appellees




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2003-03067




MEMORANDUM OPINIONAppellant Mirtala Hernandez, Individually and as Personal Representative of
Jose Roberto Hernanadez has failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant Mirtala Hernandez, Individually and as Personal Representative
of Jose Roberto Hernanandez did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.